Citation Nr: 0624428	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected myocarditis and pericarditis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  



FINDING OF FACT

The service-connected myocarditis and pericarditis is shown 
to be manifested by a disability picture that more nearly 
approximated that of a workload of greater than 3 MET's but 
not greater than 5 MET's with dyspnea, fatigue, angina, 
dizziness or syncope or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 60 
percent for the service-connected myocarditis and 
pericarditis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.104 including Diagnostic 
Code 7002 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
July 2003 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed July 2003 rating 
decision.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the residuals of myocarditis and 
pericarditis was granted in January 1962 and assigned a 10 
percent evaluation.  

In May 1970, the 10 percent evaluation was increased to 60 
percent, effective on May 1, 1969.  

In October 1972, the 60 percent evaluation was decreased to 
30 percent, effective on January 1, 1973.  The 30 percent 
evaluation has remained in effect since that time.  

In January 2003, the veteran filed his claim for increase.  
He stated his service-connected pericarditis had increased in 
severity since his last VA examination.  

From November 2002 to May 2003, the veteran was seen several 
times at a private medical facility for treatment for his 
myocarditis and pericarditis condition.  In the November 
treatment report, the examiner noted the veteran had an 
enlarged heart.  

During a June 2003 VA examination, the veteran reported being 
diagnosed with myocarditis and pericarditis in 1959 after an 
episode of pneumonia while he was in service.  He reported 
being hospitalized for about 6 months and then discharged.  
He further reported having occasional chest pain and 
shortness of breath (SOB) since 1960.  

Additionally, the veteran reported being hospitalized at VA 
for an episode of atrial fibrillation in 1969.  In 1974, he 
was again hospitalized for an episode of atrial fibrillation.  
In 1989 he was diagnosed with hypertension.  He reported 
having an increase in the severity of his symptoms since 
1989-1990 and being forced to retire in 1990 at the age of 51 
because of increasing cardiac problems.  In 2002, the veteran 
was told by his primary care physician that he had an 
enlarged heart and mitral regurgitation.  

The veteran further reported paroxysmal atrial fibrillation 
whenever he gets a febrile illness.  He reported SOB with 
exertion, walking about half a mile in 15 minutes, or walking 
up a flight of stairs.  He also reported anginal episodes 
which occur about once a week and last about 1-2 minutes.  He 
denied a diagnosis of congestive heart failure (CHF), fluid 
in the lungs or pedal edema.  

Upon examination, the examiner noted there was no evidence of 
CHF, cor pulmonale, or cardiomegaly.  A chest x-ray showed 
normal cardiac size.  An EKG showed normal sinus rhythm, non-
specific intraventricular conduction delay and non-specific 
ST-T changes.  

An echocardiogram showed mild left ventricular hypertrophy 
(LVH) with a mildly dilated left ventricle.  Ejection 
fraction and all valves were normal.  No pericardial effusion 
was noted.  

The veteran was diagnosed with myocarditis and pericarditis.  
The examiner stated the veteran was in the New York Heart 
Association class II with an estimated MET level of 5.  The 
examiner noted that the determination of the veteran's MET 
level was "based on his history alone."  

From May 2003 to October 2003, the veteran was seen several 
times at a VA medical facility for treatment for his 
myocarditis and pericarditis condition.  In the October 2003 
record the examiner noted that the veteran had exertional 
dyspnea.  

The veteran's pericarditis disorder is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7002.  

A 30 percent evaluation is warranted for cases where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or x-ray.  

A 60 percent evaluation is in order for cases with more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent evaluation contemplates chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

In this case, the veteran's current symptoms of his 
pericarditis disorder include a MET level of 5 which results 
in exertional dyspnea, anginal episodes occurring once a week 
and lasting 1-2 minutes, and LVH with dilated left ventricle.  

The Board has applied all of the noted criteria to the case 
at hand.  Given the veteran does not suffer from chronic CHF, 
a clear workload of less than 3 MET's or left ventricular 
dysfunction with ejection fraction of less than 30 percent, a 
100 percent evaluation for his pericarditis disorder is not 
warranted at this time.  

However, the evidence does indicate that the veteran has a 
MET level of 5 which results in dyspnea and angina.  Thus, 
the Board finds the veteran suffers from a service-connected 
heart disability that more nearly approximates the criteria 
for a 60 percent evaluation under Diagnostic Code 7002.  
38 C.F.R. § 4.104.  

Although the VA examiner's determination that the veteran's 
workload of 5 METs was based on his history alone, the Board 
finds that the history was taken in conjunction with a 
thorough VA examination.  

Further, the Board notes that there is no indication from the 
record that the veteran has a workload of greater than 5 
METs.  A competent medical expert has determined that the 
veteran has an estimated MET level of 5 and there is no 
evidence to the contrary.  

The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (Board is prohibited from making conclusions based 
on its own medical judgment).  

Overall, the evidence supports the assignment of an 
evaluation of 60 percent for the service-connected 
myocarditis and pericarditis, and the appeal to this extent 
is allowed.  See 38 C.F.R. § 4.7.  



ORDER

An evaluation of 60 percent, but not higher for the service-
connected myocarditis and pericarditis is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


